Citation Nr: 0206897	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  98-00 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for arteriosclerotic 
heart disease (ASHD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The appellant served in the Massachusetts National Guard from 
November 1967 to August 1970.  This service consisted of 
active duty for training and inactive duty for training, 
including periods of active duty for training (ACDUTRA) from 
November 13, 1967 to March 16, 1968; from July 12, 1968 to 
July 27, 1968; and from August 8, 1969 to August 23, 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a hearing before the undersigned 
member of the Board and a transcript of that hearing is 
associated with the record on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal on the issues of entitlement to 
service connection for ASHD and hypertension has been 
obtained.

2. ASHD did not have its onset in service, did not increase 
in severity during a period of service, and is not 
otherwise related to service.

3. Hypertension did not have its onset in service, did not 
increase in severity during a period of service, and is 
not otherwise related to service.



CONCLUSIONS OF LAW

1 ASHD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2. Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant has been notified in the October 
1997 rating decision, the January 1998 Statement of the Case, 
and the January 2002 Supplemental Statement of the Case, of 
what would be necessary, evidentiary wise, to grant the 
appellant's claims.  The notices sent to the appellant 
discussed the available evidence and informed him that 
service connection for hypertension and ASHD was being denied 
because there was no medical evidence of a link to service.  
The Board therefore concludes that the appellant was 
adequately informed of the information and evidence needed to 
substantiate his claims, and the RO complied with VA's 
notification requirements.  Thus, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO gathered the appellant's service medical records, 
private physician outpatient treatment notes identified by 
the appellant, and provided the appellant with a VA 
examination in May 1997.  The appellant testified at a 
hearing before a member of the Board in February 2000.  The 
appellant has not indicated that there is other relevant 
evidence available.  In fact, the appellant's representative 
specifically stated at the hearing that all reasonable 
efforts had been made to obtain the appellant's records and 
that no further records could be found.  Thus the Board finds 
that the RO provided the requisite assistance to the 
appellant in obtaining evidence regarding the claimed 
disability.  In fact, it appears that all such relevant 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (Strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the appellant is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Evidence

The appellant's service medical records show that he was 
first diagnosed with hypertension in April 1968 during a 
"periodic" examination, which noted hypertension was present 
once in the past.  A June 1970 examination also indicated a 
diagnosis of hypertension, and the appellant was discharged 
from the service in August 1970 because of the hypertension.  
The appellant's service records show that he was on ACDUTRA 
from November 13, 1967 to March 16, 1968 as well as from July 
12, 1968 to July 27, 1968 and lastly from August 8, 1969 to 
August 23, 1969.

The appellant's service medical records are negative for any 
mention of heart disease, or any complaint regarding chest 
pain or heart disease.

Treatment notes dated from March 1995 through November 1996 
from Dr. Ramey indicate the appellant complained of shortness 
of breath, dizziness, chest pain, and a sensation of his 
heart skipping a beat.  The treatment notes do not indicate 
the etiology of the cardiovascular disorders.  A letter from 
Dr. Ramey dated in September 1996 indicates that the 
appellant was fitted with a pacemaker in 1988 and that the 
appellant had hypertension since before 1970.  A letter from 
Dr. Blanco dated in June 1995 indicates the appellant' 
history of a pacemaker for a complete heart block and a 
history of hypertension.  There is no mention of pertinent 
disability being related to service.

The VA examination in May 1997 revealed that the appellant 
reported the onset of chest pain, sweating, and dizziness in 
1988 and that he had a pacemaker implanted at that time.  At 
the time of the examination, the appellant was complaining of 
a sense of pressure in his chest and was suffering dyspnea, 
especially after exertion.  He also complained of difficulty 
sleeping, awakening tired and with headaches.  The 
appellant's blood pressure was 140/90.  The diagnoses 
included ASHD and hypertension.

The appellant testified at a hearing before the undersigned 
member of the Board in February 2002.  The appellant 
testified that he was healthy at the time he entered service 
and that he first experienced chest pains while on ACDUTRA at 
Camp Drum in the summer of 1969.  He testified that he 
reported the chest pain and that because of that he was 
examined the following summer in June 1970 and that was when 
hypertension was first diagnosed.  The appellant testified 
that ASHD was first diagnosed in the 1980s around the time he 
had his pacemaker implanted in 1988.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991).

Under 38 U.S.C.A. § 101(2) (West 1991) a "veteran" is a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  Under 38 U.S.C.A. 
§ 101(24) (West 1991) "active military, naval, or air 
service includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated 
in line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
or died from an injury incurred in or aggravate in line of 
duty."

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Where the 
veteran served continuously for ninety (90) or more days 
during a period of war, and if cardiovascular disease became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

The United States Court of Appeals for Veterans Claims (the 
Court) has consistently held that only service department 
records can establish if and when a person was serving on 
active duty, active duty for training, or inactive duty for 
training.  See, Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).

As shown above, the law makes a clear distinction between 
active duty for training and inactive duty for training.  An 
individual on inactive duty for training is entitled to 
disability compensation only for injuries suffered and not 
for disability based on disease.  See, Brooks v. Brown, 5 
Vet. App. 484, 485 (1993); 38 U.S.C.A. § 101(24) (West 1991); 
38 C.F.R. § 3.6(a).  In Brooks the Court upheld a precedent 
opinion of the VA's General Counsel (O.G.C. Prec. 86-90 (July 
18, 1990)) that held that a myocardial infarction was not an 
injury for purposes of service connection based on inactive 
duty for training service.  The Board notes that 38 U.S.C.A. 
§ 101(24) was recently amended by the Veterans Benefits and 
Health Care Improvement Act of 2000, Pub. L. No 106-419, to 
include within the definition of "active duty" periods of 
inactive duty for training during which individuals become 
disabled or die from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident that occurred 
during such training.  38 C.F.R. § 3.6 was also amended to 
reflect this change.  66 Fed. Reg. 184, pp. 48558-48561 
(September 21, 2001).  

A.  Entitlement to service connection for ASHD

The evidence is persuasive that the appellant currently 
suffers from ASHD.  Dr. Ramey provided this diagnosis, the VA 
examiner indicated this diagnosis, and the appellant 
testified that he was diagnosed with ASHD at the time he had 
his pacemaker implanted in 1988.  However, the most probative 
evidence does not support a finding that ASHD had its onset 
during a period of active duty for training or inactive duty 
for training.  The service medical records show no complaint 
regarding chest pain and no diagnosis of or treatment for 
ASHD.  The appellant told the VA examiner in 1997 that his 
chest pain, sweating, and dizziness had their onset in 1988.  
The first evidence indicating a diagnosis of heart disease is 
in 1988 when the appellant's pacemaker was implanted.  This 
is 18 years after discharge from service.  

The appellant did testify that he experienced chest pain in 
service, and the Board does not doubt his assertions.  
However, it is not clear what medical significance can be 
attached to his chest complaints during a period of active 
duty for training since it is not a definitive sign that 
cardiovascular disease was present or increased in severity.  
There is no competent evidence that the appellant had a 
myocardial infarction, cardiac arrest or other cardiovascular 
"event" during a period of active duty for training or 
inactive duty for training.  Lay persons are not competent to 
offer medical opinions as to the diagnosis or etiology of 
disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
light of the lack of diagnosis in service, the lack of 
service medical records showing treatment for cardiovascular 
symptoms, and the overall clinical record, the Board finds 
that the weight of the evidence is against finding that ASHD 
began in service. 

The Board finds that the most probative evidence does not 
establish a link between the appellant's ASHD and his 
military service.  Therefore, service connection is not 
warranted for this disability.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

B.  Entitlement to service connection for hypertension

There are medical examinations in the file from both April 
1968 and June 1970 that reference hypertension.  However, 
both April 1968 and June 1970 fall outside periods that have 
been determined by the service department to be ACDUTRA.  The 
service department has determined that the only periods of 
ACDUTRA for the appellant were November 13, 1967 to March 16, 
1968; July 12, 1968 to July 27, 1968; and August 8, 1969 to 
August 23, 1969 and this determination is binding on the 
Board.  See, NGB Form 23; Venturella, 11 Vet. App. 340; 
Cahall, 7 Vet. App. 232.

The service medical records establish that the appellant was 
first diagnosed with hypertension in April 1968, which was 
not during a period of active duty or ACDUTRA.  It is not 
clear if hypertension was found during a period of inactive 
duty for training.  However, even if hypertension were found 
during a period of inactive duty for training, service 
connection would not be granted because this is a disease 
process and not an injury.  Hypertension is a disease process 
rather than an injury under 38 U.S.C.A. §§ 101(24), 1110, 
i.e., it is an illness that results in physical changes in 
the body.  As previously discussed, there is no competent 
evidence that the appellant had a cardiovascular "event" 
during any period of service.  The facts show that the 
appellant was not on active duty or ACDUTRA when he was 
diagnosed with hypertension.  

ASHD and hypertension are chronic diseases that are subject 
to service connection if manifested to a compensable degree 
within one year of discharge from a period of active service 
lasting 90 days or more. 38 U.S.C.A. § 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Here, the appellant did 
not have active service for the necessary period and his 
cardiovascular diseases are not subject to presumptive 
service connection.  Id.

In light of the above, the Board finds that the appellant is 
not entitled to service connection for hypertension.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  



ORDER

Entitlement to service connection for arteriosclerotic heart 
disease is denied.

Entitlement to service connection for hypertension is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

